Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

2020 - 2022 EQUITY AWARD PROGRAM

 

(Established under the Pennsylvania Real Estate Investment Trust

2018 Equity Incentive Plan)

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

 

1.

Purposes1

 

2.

Definitions1

 

3.

Award Agreement4

 

4.

Performance Goals; Delivery of Shares4

 

5.

Restricted Shares8

 

6.

DERs8

 

7.

Holding Period9

 

8.

Beneficiary Designation9

 

9.

Delivery to Guardian10

 

10.

Source of Shares10

 

11.

Capital Adjustments10

 

12.

Tax Withholding10

 

13.

Administration10

 

14.

Amendment and Termination10

 

15.

Headings10

 

16.

Incorporation of Plan by Reference10

 

APPENDIX A

A-1

 

APPENDIX B

B-1

 

APPENDIX C

C-1

 

APPENDIX D

D-1

 

 

- i -

--------------------------------------------------------------------------------

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

2020 - 2022 EQUITY AWARD PROGRAM

 

(Established under the Pennsylvania Real Estate Investment Trust

2018 Equity Incentive Plan)

 

 

PREAMBLE

 

WHEREAS, Pennsylvania Real Estate Investment Trust (the “Trust”) established,
and its shareholders approved, the Pennsylvania Real Estate Investment Trust
2018 Equity Incentive Plan (the “Plan”), primarily in order to award
equity-based benefits to certain officers and other key employees of the Trust
and its “Related Corporations” and “Subsidiary Entities” (both as defined in the
Plan);

 

WHEREAS, the Trust’s Executive Compensation and Human Resources Committee (the
“Committee”) is responsible for the administration of the Plan and may, pursuant
to the powers granted to it thereunder, adopt rules and regulations for the
administration of the Plan and determine the terms and conditions of each award
granted thereunder;

 

WHEREAS, the Committee desires to establish a program for the 2020 through 2022
period under the Plan for the benefit of certain officers and other key
employees of the Trust and PREIT Services, LLC (the “Program”), whereby such
officers and key employees would receive time-based Restricted Shares under the
Plan; and

 

WHEREAS, in addition to the grant of time-based Restricted Shares, the Committee
desires to award Restricted Share Units or RSUs under the Plan, subject to the
Performance Goals set forth in the Program.

 

NOW, THEREFORE, effective as of January 1, 2020, the Pennsylvania Real Estate
Investment Trust 2020-2022 Equity Award Program is hereby adopted under the Plan
by the Committee, with the following terms and conditions:

 

1.Purposes.  The purposes of this Program are to motivate certain officers and
key employees of the Trust and its Related Corporations to reach and exceed
challenging performance goals, and to focus the attention of the eligible
officers and key employees on the critical financial indicators used to measure
the success of the Trust and of other companies in the same business as the
Trust.

2.Definitions.

(a)“Award” means an award of Restricted Share Units or Restricted Shares to a
Participant.

(b)“Award Agreement” means a written document evidencing the grant to a
Participant of an Award, as described in Section 10.1 of the Plan.

(c)“Base Units” means the number of Restricted Share Units set forth in the
Award Agreement (increased by any additional Restricted Share Units “purchased”
pursuant to

- 1 -

--------------------------------------------------------------------------------

 

Section 6 hereof) by which the number of Shares that may be delivered to a
Participant is measured.

(d)“Board” means the Board of Trustees of the Trust.

(e)“Business Combination” means “Business Combination” as such term is defined
in the definition of “Change in Control” in the Plan.

(f)“Cause” means “Cause” as such term is defined in a Participant’s Employment
Agreement or, if the Participant is not a party to an Employment Agreement, then
(solely for purposes of this Program) as set forth below –

(1)Fraud in connection with the Participant’s employment;

(2)Theft, misappropriation or embezzlement of funds of the Trust or its
affiliates or of a successor company or affiliate thereof by the Participant;

(3)The Participant’s act resulting in termination pursuant to the provisions of
the Trust’s Code of Business Conduct and Ethics for Employees and Officers (as
modified, amended or supplemented from time to time) or of any similar code
maintained by a successor company;

(4)Indictment of the Participant for a crime involving moral turpitude;

(5)The Participant’s breach of his or her obligations under a confidentiality
agreement or non-competition agreement entered into with the Trust or an
Affiliate or with a successor company or an affiliate thereof;

(6)Failure of the Participant to perform his or her duties to the Employer
(other than on account of illness, accident, vacation or leave of absence) that
persists – after written demand for substantial performance which specifically
identifies the manner in which the Participant has failed to perform – for more
than 30 calendar days after such notice to him or her; or

(7)The Participant’s repeated abuse of alcohol or drugs.

(g)“Change in Control” means “Change in Control” as such term is defined in the
Plan.

(h)“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute, as applicable.

(i)“Committee” means the Executive Compensation and Human Resources Committee of
the Board, which Committee has developed the Program and has the responsibility
to administer the Program under Section 3 of the Plan and Section 13 hereof.

(j)“DER” means “DER” (dividend equivalent right) as such term is defined in the
Plan.

- 2 -



 

 



--------------------------------------------------------------------------------

 

(k)“Disability Termination” means the termination of a Participant’s employment
under the disability provisions of the Participant’s Employment Agreement or, if
the Participant is not a party to an Employment Agreement, then as a result of a
“Disability” as defined in the Plan.

(l)“Effective Date” means January 1, 2020.

(m)“Employer” means, collectively and individually (as applicable), the Trust
and PREIT Services, LLC, and any other “Related Corporation” or “Subsidiary
Entity” (both as defined in the Plan) that becomes an Employer under the Plan
with the consent of the Trust.

(n)“Employment Agreement” means the written agreement entered into by a
Participant and an Employer (if any) setting forth the terms and conditions of
the Participant’s employment, as amended at any applicable time.

(o)“Good Reason” means “Good Reason” as such term is defined in a Participant’s
Employment Agreement or, if the Participant is not a party to an Employment
Agreement, then the relocation of the Participant’s principal business office to
a new principal business office that is more than 50 miles from the
Participant’s primary residence and at least 20 miles further from such
residence that the Participant’s current principal business office, without the
consent of the Participant.

(p)“Measurement Period” means the period beginning on the Effective Date and
ending on the earlier of December 31, 2022, such earlier date declared by the
Committee in connection with a termination of the Program or the date of a
Change in Control (provided that, if the Change in Control arises from a
Business Combination, the Measurement Period shall end on the date of the
closing or effectiveness of the Business Combination, as applicable).

(q)“Participant” means each individual who has received an Award under the
Program.

(r)“Performance Goals” means “Performance Goals” as such term is defined in the
Plan.

(s)“Plan” means the Pennsylvania Real Estate Investment Trust 2018 Equity
Incentive Plan, as it may be amended from time to time.

(t)“Program” means the Pennsylvania Real Estate Investment Trust 2020-2022
Equity Award Program (established under the Plan), as it may be amended from
time to time.

(u)“Restricted Share” means a restricted share issued under the Plan.

(v)“Restricted Share Unit” or “RSU” means a restricted share unit issued under
the Plan.

(w) “Retirement” or “Retire” means the Participant’s termination of employment
with all Employers, other than for Cause, following the date on which (i) the
sum of the following equals or exceeds 65 years: (A) the number of years of the
Participant’s employment with all Employers, and (B) the Participant’s age on
the date of termination of

- 3 -



 

 



--------------------------------------------------------------------------------

 

employment, (ii) the Participant has attained the age of 55 years, and (iii) the
number of years of the Participant’s employment with the Employers is at least
five.  Notwithstanding the foregoing, “Retirement” shall not include a
Participant’s resignation from the Employer when such resignation is given in
connection with the Participant’s prior acceptance (or planned acceptance) of an
employment or consulting position with another person or company.

(x)“Shares” means “Shares” as such term is defined in the Plan.

(y)“Share Value” means, as applicable and except as provided in the following
sentence, the average of the closing prices of one Share on the New York Stock
Exchange (the “NYSE”) (or, if not then listed on the NYSE, on the principal
market or quotation system on which then traded) for: (i) the 20 days on which
Shares were traded prior to the Effective Date (for the value of a Share on the
Effective Date); (ii) the 20 days on which Shares were traded prior to and
including the last day of the Measurement Period (for the value of a Share on
the last day of the Measurement Period); or (iii) the 20 days on which the
Shares were traded prior to and including the applicable dividend payment date
(for the “purchase” of additional RSUs or notional shares upon the payment of a
dividend by the Trust).  In the event of a Business Combination approved by the
shareholders of the Trust on or prior to December 31, 2022, Share Value upon the
closing of such Business Combination shall mean the final price per Share agreed
upon by the parties to the Business Combination.

(z)“Trust” means Pennsylvania Real Estate Investment Trust, a Pennsylvania
business trust.

(aa)“Trustee” means a member of the Board.

3.Award Agreement.  Each Participant shall be issued an Award Agreement setting
forth the initial number of Base Units and Restricted Shares. The award of Base
Units shall entitle the Participant to receive the number of Shares determined
under Section 4 hereof. Each Award Agreement, and the Shares which may be
delivered thereunder, are subject to the terms of this Program and the terms of
the Plan.

4.Performance Goals; Delivery of Shares.

(a)Base Units Earned. The number of Shares to be issued by the Trust, if any,
with respect to any award of Base Units shall be determined based on the Trust’s
achievement of the Operating Performance Goals (as defined below) for the
Measurement Period as described in Section 4(b) hereof and a modification based
on the Trust’s TRS (as defined below) performance for the Measurement Period, as
described in and determined pursuant to Section 4(c) hereof.  Also, except as
otherwise provided in subsection (e) below, a Participant must be employed by an
Employer on the last day of the Measurement Period in order to receive any
Shares subject to Performance Goals under the Program.  See Appendix A attached
hereto for examples illustrating the operation of this Section.

(b)Operating Performance Goals.   The Committee established in writing the
objective operating Performance Goals to use under the Program (the “Operating
Performance Goals”), consisting of “Core Mall Non-Anchor Occupancy” and “Fixed
Charge Coverage Ratio” metrics, each weighted 50%, and minimum, target and
maximum ranges for each metric, in its February 24, 2020 meeting.  For each
Operating Performance Goal, the multiplier related to the level of achievement
during the Measurement Period is as follows:



- 4 -



 

 



--------------------------------------------------------------------------------

 

Level of Achievement of
Operating Performance Goal

Multiplier(1)

Below Minimum

0

Minimum

0.5

Target

1.0

Maximum

2.0

(1) Multiplier between performance measure goals determined by linear
interpolation.

 

Once the applicable multiplier for each Operating Performance Goal is
determined, the payout percentage of Base Units (the “Payout Percentage”) shall
be determined as follows: (1) the applicable multiplier of the Core Mall
Non-Anchor Occupancy metric multiplied by 50%, plus (2) applicable multiplier of
the Fixed Charge Coverage Ratio metric multiplied by 50%.

Once the Payout Percentage is determined, it is multiplied by the number of a
Participant’s Base Units subject to the Program at the end of the Measurement
Period, with the product being the preliminary number of Shares subject to
modification as described in Section 4(c) hereof.  To be clear, if, for the
Measurement Period, the Trust does not achieve at least the minimum achievement
for at least one of the Operating Performance Goals, the Trust shall not deliver
to the Participants any Shares subject to Performance Goals under the Program.

(c)TRS Modifier.   The preliminary number of Shares to be awarded, if any, as
determined in accordance with Section 4(b) above, shall be adjusted, upwards or
downwards, depending on the Trust’s performance, based on its “TRS” (as defined
below), over the Measurement Period relative to the TRS performance of other
real estate investment trusts comprising a leading index of retail real estate
investment trusts (such adjustment as a percentage of the preliminary number of
Shares, the “TRS Modifier”).  The TRS Modifier shall be determined based on the
whole percentile (expressed as a percentage equal to the percentile rounded up
for fractions of one-half or greater) at which the Trust’s TRS for the
Measurement Period places the Trust among the component members of the “FTSE
Retail REIT Index” (as defined below) for the Measurement Period, each ranked
pursuant to such TRS.  Once the Trust’s percentile position within the FTSE
Retail REIT Index is determined, the TRS Modifier shall be determined as
follows:

 

•

if the Trust’s TRS is equal to or below the 25th percentile on the FTSE Retail
REIT Index, the TRS Modifier shall be 80%;

 

•

if the Trust’s TRS is above the 25th percentile but less than the 50th
percentile on the FTSE Retail REIT Index, the TRS Modifier shall be determined
by linear interpolation between 80% at the 25th percentile (as set forth in the
prior bullet), and 100% at the 50th percentile (as set forth in the subsequent
bullet);

 

•

if the Trust’s TRS is equal to the 50th percentile on the FTSE Retail REIT
Index, the TRS Modifier shall be 100%;

 

•

if the Trust’s TRS is above the 50th percentile and below the 75th percentile on
the FTSE Retail REIT Index, the TRS Modifier shall be determined by linear
interpolation between 100% at the 50th percentile (as set forth in the prior
bullet), and 120% at the 75th percentile (as set forth in the subsequent
bullet); and

 

•

if the Trust’s TRS is equal to or above the 75th percentile on the FTSE Retail
REIT Index, the TRS Modifier shall be 120%.

 

- 5 -



 

 



--------------------------------------------------------------------------------

 

Once the TRS Modifier is determined, it is multiplied by the preliminary number
of Shares determined pursuant to Section 4(b) hereof, with the product being the
number of Shares awarded.  The number of Shares that may be delivered shall not
exceed 200% of the Participant’s Base Units subject to the Program.  Shares will
be delivered under the Program to the extent that Shares remain available under
the Plan.  If the total number of Shares to be delivered exceeds the number of
Shares available under the Plan, then the number of Shares for each Participant
will be reduced on a pro rata basis based on each individual Participant’s Base
Units as compared to the total of all Participants’ Base Units, each determined
as of the last day of the Measurement Period.  

(d)Definitions for this Section.  The following terms shall be defined as set
forth below:

(1) “FTSE Retail REIT Index” means the FTSE NAREIT US ALL Equity REIT Index –
Retail Subset Index (as it may be renamed from time to time) or, in the event
such index shall cease to be published, such other index as the Committee shall
determine to be comparable thereto.

(2) “TRS” means total return to shareholders for the Measurement Period for the
Trust and for the other component members of the FTSE Retail REIT Index.  TRS is
calculated by (i) adding ending Share Value to value of dividends paid during
the Measurement Period, assuming for purposes of the calculation that such
dividends were reinvested, (ii) dividing the result by the beginning Share Value
and (iii) subtracting one from such quotient.  “Component members” of the FTSE
Retail REIT Index means those entities used for purposes of compiling the FTSE
Retail REIT Index as of the first day of the Measurement Period, which are
listed in Appendix D attached hereto, and that remain publicly held companies as
of the last day of the Measurement Period, whether or not they are still
included in the FTSE Retail REIT Index on such last day.

(e)Termination of Employment.  Upon a Participant’s termination of employment on
or prior to the last day of the Measurement Period, the following shall occur:

(1)Termination without Cause, for Good Reason, or on Account of Disability or
Death.  If, on or prior to the last day of the Measurement Period, (i) the
Participant terminates his or her employment with the Employer for Good Reason,
(ii) the Employer terminates the Participant’s employment for reasons other than
for Cause, (iii) the Participant incurs a Disability Termination, or (iv) the
Participant dies, the Participant (or the Participant’s beneficiary(ies), if
applicable) shall be eligible to receive Shares in respect of the Participant’s
Base Units under the Program (or not) as though the Participant had remained
employed by the Employer through the end of the Measurement Period.

(2)Termination for Any Other Reason.  If, on or prior to the last day of the
Measurement Period, the Participant’s employment with the Employer terminates
for any reason other than a reason described in paragraph (1) above, the
Participant shall forfeit all of his or her the Base Units (and all of the
Shares that may have become deliverable with respect to such Base Units) under
the Program.

(f)Determination of Performance; Share Delivery.  Within 60 days after the end
of the Measurement Period, the Committee shall provide each Participant with a
written

- 6 -



 

 



--------------------------------------------------------------------------------

 

determination of whether the Trust did or did not attain the Performance Goals
for the Measurement Period (and, if applicable, the extent to which each
Performance Goal was attained) and the calculations used to make such
determination.  If Shares are to be delivered in respect of a Participant’s Base
Units under the Program, they shall be delivered to Participants no later than
the March 15 following the end of the Measurement Period, unless the Measurement
Period ends as a result of a Change in Control, in which case the Shares will be
delivered to the Participants within five days following the end of the
Measurement Period.

(g)Elective Deferrals.  Except in the event of delivery on account of a Change
in Control, if Shares are to be delivered in respect of a Participant’s Base
Units under the Program, a Participant may elect to defer delivery (and the
Trust shall defer issuance) of all or a portion of the Shares until, as
specified in the Participant’s deferral election agreement, (i) the
Participant’s separation from service from the Trust’s controlled group of
entities and/or (ii) a date chosen by the Participant.  The Participant may also
elect in the deferral election agreement to receive Shares upon the occurrence
of an “unforeseeable emergency,” as defined in section 409A(a)(2)(B)(ii) of the
Code, to the extent not prohibited by that section of the Code and regulations
issued thereunder.  If a Change in Control or the Participant’s death occurs
during the deferral period, the Participant’s Shares (and cash attributable to
DERs) shall be delivered in a single sum to the Participant or to the
Participant’s beneficiary(ies) (as applicable) on the 30th day after the Change
in Control (provided that, if the Change in Control arises from a Business
Combination, the Change in Control shall be deemed to occur on the date of the
closing or effectiveness of the Business Combination, as applicable) or the
Participant’s death (as applicable).

A Participant’s deferral election agreement must be submitted to the Committee
no later than June 30, 2022 in order to be effective; otherwise, Shares (and
cash attributable to DERs) deliverable to the Participant in respect of his or
her Base Units if any, will be delivered no later than March 15, 2023.  Unless
the delivery of deferred Shares is occasioned by either of the events described
in the last sentence of the preceding paragraph, if deferred Shares are to be
delivered to a Participant who is a “specified employee,” as defined in section
409A(a)(2)(B)(i) of the Code, upon his or her separation from service from the
Trust’s controlled group of entities, the Trust shall issue and deliver such
deferred Shares (and cash attributable to DERs) on the date that is six months
after the date of his or her separation from service.  A deferral election
agreement shall be substantially in the form set forth in Appendix B attached
hereto.

The Committee intends to administer the Program, including the delivery of
Shares under an election made pursuant to this subsection (e) and the underlying
deferral election agreement, in accordance with section 409A of the Code and
regulations and other guidance issued thereunder, but makes no representation
with respect to the qualification of the Program or the Awards granted
hereunder.

5.Restricted Shares.

(a)Vesting.  Restricted Shares awarded to each Participant shall vest in three
equal annual installments as set forth in the Award Agreement. The Committee may
at any time accelerate the time at which the restrictions on all or any part of
the Restricted Shares will lapse.  All unvested Restricted Shares awarded to a
Participant shall become fully vested upon a Change in Control.  

- 7 -



 

 



--------------------------------------------------------------------------------

 

(b)Recordkeeping.  The Trust’s transfer agent shall register a Participant’s
Restricted Shares in a book entry in the Participant’s name, and shall include
provisions in its records noting the restrictions on transfer on such Restricted
Shares. The Restricted Shares shall remain subject to such restrictions until
the Participant becomes vested in the Restricted Shares. The Trust shall be
entitled to direct the transfer agent to transfer to the Trust any Restricted
Shares that are forfeited by a Participant and any Shares used to satisfy the
tax withholding requirements applicable to the Trust and its affiliates. As soon
as practicable after the Restricted Shares become vested, such restriction
provisions shall be removed, and the Shares (net of any Shares used to satisfy
tax withholding requirements) shall be delivered to the Participant in the form
of certificates or in any other form permitted by the Trust.

(c)Voting; Dividends.  The Participant shall have voting rights and the right to
receive dividends on non-vested Restricted Shares.

(d)Termination of Employment.  If the Participant’s employment terminates on
account of his or her death or Disability, any otherwise unvested Restricted
Shares that are held by the Participant at the time of such a termination of
service shall then become fully vested and will be released from any otherwise
applicable transfer restrictions. However, if the Participant’s employment is
terminated for any reason other than death or Disability, all unvested
Restricted Shares held by the Participant at the time of such termination of
service shall be forfeited and transferred to the Trust.

6.DERs.  Participants shall be awarded DERs with respect to their number of Base
Units.  Each DER will be expressed as a specific dollar amount (the “Dollar
Amount”) equal to the dollar amount of the dividend paid on an actual Share on a
specific date (the “Dividend Date”) multiplied by the Participant’s number of
Base Units.  Until the end of the Measurement Period, the Committee will apply
the Dollar Amount to “purchase” a number of additional RSUs, respectively, equal
to the Dollar Amount divided by the Share Value.  The delivery of Shares in
respect of such additional RSUs shall also be subject to the attainment of the
Performance Goals set forth in Section 4.  DERs shall also be awarded on such
additional RSUs and applied in the same manner (thereby increasing the
Participant’s Base Units on a cumulative basis).  RSUs deemed purchased with
DERs hereunder may be whole or fractional units.  The “purchase price” of the
additional RSUs credited pursuant to the terms of the Program shall equal the
Share Value as defined herein.  

Participants who make a deferral election under Section 4(g) shall also be
awarded DERs under the Plan with respect to their deferred Shares.  Each such
DER will be expressed as a Dollar Amount equal to the dollar amount of the
dividend paid on an actual Share on a Dividend Date during the deferral period
multiplied by the number of Shares still deferred by the Participant as of the
Dividend Date.  The Committee will apply the Dollar Amount to “purchase”
notional shares (on which DERs thereafter will also be awarded and applied in
the same manner).  Notional shares deemed purchased with DERs hereunder may be
whole or fractional share.  DERs expressed as a Dollar Amount will continue to
be applied to “purchase” notional shares on Dividend Dates until all of the
Participant’s deferred Shares are delivered to the Participant (or to his or her
beneficiary(ies), if applicable), as elected in his or her deferral election
agreement.  A Participant’s notional shares “purchased” with DERs awarded with
respect to his or her deferred Shares shall be 100% vested at all times.

 

- 8 -



 

 



--------------------------------------------------------------------------------

 

The Trust shall establish a bookkeeping account (the “DER Account”) for each
such Participant and credit to such account the number of whole and fractional
additional RSUs, and notional shares deemed purchased with the Dollar
Amounts.  The Participant’s additional RSUs, and notional shares shall be
subject to the adjustments described in Section 11 hereof.  All whole additional
RSUs (for which Shares become deliverable under this Section) and whole notional
shares credited to a Participant’s DER Account shall be replaced by issued
Shares on a one-to-one basis on the delivery date referred to in Section 4(f),
and the fractional additional RSUs (for which Shares become deliverable under
this Section) and fractional notional shares credited to a Participant’s DER
Account shall be aggregated and replaced by issued Shares on a one-for-one basis
(and with cash in lieu of a fractional Share based on the closing price of a
Share on the replacement date), and delivered to the Participant (or to his or
her beneficiary(ies), if applicable) on the date the associated Shares are
delivered to the Participant.

 

7.Holding Period.  The Chief Executive Officer of the Trust and each Executive
Vice President and Senior Vice President who receives Shares pursuant to RSUs
granted under this Program shall hold such Shares for a minimum of one year from
the date such Shares are received.  Similarly, the Chief Executive Officer of
the Trust and each Executive Vice President and Senior Vice President who
receives any time-based Restricted Shares in connection with this Program, shall
hold such time-based Restricted Shares for a minimum of one year from the date
such time-based Restricted Shares vest.  

8.Beneficiary Designation.

(a)Each Participant shall designate the person(s) as the beneficiary(ies) to
whom the Participant’s Shares shall be delivered in the event of the
Participant’s death prior to the delivery of the Shares to him or her.  Each
beneficiary designation shall be substantially in the form set forth in Appendix
C attached hereto and shall be effective only when filed with the Committee
during the Participant’s lifetime.

(b)Any beneficiary designation may be changed by a Participant without the
consent of any previously designated beneficiary or any other person by the
filing of a new beneficiary designation with the Committee.  The filing of a new
beneficiary designation shall cancel all beneficiary designations previously
filed.

(c)If any Participant fails to designate a beneficiary in the manner provided
above, or if the beneficiary designated by a Participant predeceases the
Participant, the Committee shall direct such Participant’s Shares to be
delivered to the Participant’s surviving spouse or, if the Participant has no
surviving spouse, then to the Participant’s estate.

9.Delivery to Guardian.  If Shares are issuable under this Program to a minor, a
person declared incompetent, or a person incapable of handling the disposition
of property, the Committee may direct the delivery of the Shares to the
guardian, legal representative, or person having the care and custody of the
minor, incompetent or incapable person.  The Committee may require proof of
incompetence, minority, incapacity or guardianship as the Committee may deem
appropriate prior to the delivery.  The delivery shall completely discharge the
Committee, the Trustees and the Employer from all liability with respect to the
Shares delivered.

10.Source of Shares.  This Program shall be unfunded, and the delivery of Shares
shall be pursuant to the Plan.  Each Participant and beneficiary shall be a
general and unsecured

- 9 -



 

 



--------------------------------------------------------------------------------

 

creditor of the Employer to the extent of the Shares determined hereunder, and
the Participant shall have no right, title or interest in any specific asset
that the Employer may set aside, earmark or identify as reserved for the
delivery of Shares under the Program.  The Employer’s obligation under the
Program shall be merely that of an unfunded and unsecured promise to deliver
Shares in the future, provided the applicable Performance Goal is met as
applicable.  Except as expressly provided herein, no person shall be entitled to
the privileges of ownership in respect of Shares that are subject to Awards
hereunder until such Shares have been issued to that person.

11.Capital Adjustments.  Calculations required under the Program, the number of
Base Units awarded under the Program, and the number of Shares that may be
delivered under the Program in respect of such Base Units shall be adjusted to
reflect any increase or decrease in the number of issued Shares resulting from a
subdivision (share-split), consolidation (reverse split), share dividend,
merger, spinoff or other similar event or transaction affecting the Trust during
the Measurement Period.

12.Tax Withholding.  The delivery of Shares (and cash, if applicable) to a
Participant or beneficiary under this Program shall be subject to applicable tax
withholding pursuant to Section 10.6 of the Plan.

13.Administration.  This Program shall be administered by the Committee pursuant
to the powers granted to it in Section 3 of the Plan.

14.Amendment and Termination.  The Committee reserves the right to amend the
Program, by written resolution, at any time and from time to time in any
fashion, provided any such amendment does not conflict with the terms of the
Plan, and to terminate it at will.  However, no amendment or termination of the
Program shall adversely affect any Award Agreement already issued under the
Program without the written consent of the affected Participant(s).

15.Headings.  The headings of the Sections and subsections of the Program are
for reference only.  In the event of a conflict between a heading and the
content of a Section or subsection, the content of the Section or subsection
shall control.

16.Incorporation of Plan by Reference.  Because the Program is established under
the Plan in order to provide for, and determine the terms and conditions of, the
granting of certain Awards thereunder, the terms and conditions of the Plan are
hereby incorporated by reference and made a part of this Program.  If any terms
of the Program conflict with the terms of the Plan, the terms of the Plan shall
control.

 

- 10 -



 

 



--------------------------------------------------------------------------------

 

APPENDIX A

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

2020-2022 EQUITY AWARD PROGRAM

 

(Established under the Pennsylvania Real Estate Investment Trust

2018 Equity Incentive Plan)

 

EXAMPLE OF BASE UNIT AWARDS*

 

“A” is a participant in the Pennsylvania Real Estate Investment Trust 2020-2022
Equity Award Program (the “Program”).  

The Share Value of a beneficial interest (a “Share”) in the “Trust” (as defined
in the Program) on January 1, 2020 is $5, and the Share Value of a Share on
December 31, 2022 is $10.  For the three-year period beginning January 1, 2020
and ending December 31, 2022 (the “Measurement Period”), dividends total $2.52
per Share (and are paid in an equal amount on a quarterly basis – i.e., $.21
dividend per Share per quarter).

Award

Participant A receives a Restricted Share Unit award for 250 “Base Units” (as
defined in the Program).  

Dividends and Crediting Additional RSUs

Additional Restricted Share Units are deemed purchased and credited on a
quarterly basis using dividends deemed to be paid on the units.  The purchase
price of the additional Restricted Share Units credited pursuant to the terms of
the Program is the 20-day average share price prior to and including the date of
the dividend.

The following table illustrates how dividends are deemed to be paid on the Base
Units and how additional Restricted Share Units are credited and added to the
aggregate number of Base Units held by Participant A:

 

 

 

Date

 

 

Aggregate

Base Units

 

Deemed

Dividend

 

20-Day

Average Share Price

 

 

Additional

RSUs Credited

 

1/1/20

250.0

-

-

-

3/15/20

250.0

$52.50

$5

10.5

6/15/20

260.5

$54.71

$5

10.9

9/15/20

271.4

$57.00

$6

9.5

12/15/20

280.9

$59.00

$6

9.8

 

* The example set forth in this Appendix A is illustrative only and is not
intended to be precise or definitive.



 

A - 1



 

 



--------------------------------------------------------------------------------

 

 

 

Date

 

 

Aggregate

Base Units

 

Deemed

Dividend

 

20-Day

Average Share Price

 

 

Additional

RSUs Credited

 

3/15/21

290.8

$61.06

$7

8.7

6/15/21

299.5

$62.89

$7

9.0

9/15/21

308.5

$64.78

$8

8.1

12/15/21

316.6

$66.48

$8

8.3

3/15/22

324.9

$68.23

$9

7.6

6/15/22

332.5

$69.82

$9

7.8

9/15/22

340.2

$71.45

$10

7.1

12/15/22

347.4

$72.95

$10

7.3

12/31/22

354.7

-

-

-

 

Achievement of Performance Goals and Payout of Shares

Performance Goals

Following the expiration of the Measurement Period, the Committee (as defined in
the Program) determines the level of achievement and applicable multiplier of
each of the target Operating Performance Goals (as defined in the Program)
(which are based on mall non-anchor occupancy and fixed charge coverage ratio
metrics). For each Operating Performance Goal, the multiplier related to the
level of achievement during the Measurement Period is as follows:

Level of Achievement of
Operating Performance Goal

Multiplier(1)

Below Minimum

0

Minimum

0.5

Target

1.0

Maximum

2.0

(1) Multiplier between performance measure goals determined by linear
interpolation.

 

Once the applicable multiplier for each Operating Performance Goal is
determined, the Payout Percentage (as defined in the Program) shall be
determined as follows: (1) the applicable multiplier of the Core Mall Non-Anchor
Occupancy metric multiplied by 50%, plus (2) applicable multiplier of the Fixed
Charge Coverage Ratio metric multiplied by 50%.

If, as of December 31, 2022, the Trust’s achievement of at least one Operating
Performance Goal is at or above Minimum achievement level, the 354.7 Base Units
held by Participant A as of December 31, 2022, would be multiplied by the
applicable Payout Percentage, with the product being the Preliminary Shares to
be issued to Participant A subject to modification as discussed below based on
the Trust’s relative TRS (defined below). If the Trust’s achievement of all
Operating Performance Goals is below the Minimum achievement level, no
Preliminary Shares will be issued.

As examples: (1) if the Trust’s achievement under both Operating Performance
Goals is at Target, Participant A would receive 354.7 Preliminary Shares; (2) if
the Trust’s achievement under both Operating Performance Goals is below the
Minimum, Participant A would receive 0 Preliminary Shares; (3) if the Trust’s
achievement is at Target for one Operating Performance

A - 2



 

 



--------------------------------------------------------------------------------

 

Goal and at Maximum for the other Operating Performance Goal, Participant A
would receive 532.05 Preliminary Shares; and (4) if the Trust’s achievement
under both Operating Performance Goals is at Maximum, Participant A would
receive 709.4 Preliminary Shares. The number of Preliminary Shares determined
under the Operating Performance Goals would then be subject to modification
based on the Trust’s TRS as discussed below, but in no case will the number of
Shares delivered exceed 200% of Participant A’s Base Units.    

TRS Modifier

After the determination of the number of Preliminary Shares, the Committee
determines where the Trust’s performance, based on its TRS (as defined in the
Program), places the Trust among the component members of the “FTSE Retail REIT
Index” (as defined in the Program) (the “Index”), ranked pursuant to each
member’s TRS over the Measurement Period.  The TRS Modifier (as defined in the
Program) will be determined based on the following:

 

Percentile

 

TRS Modifier

 

25th or below

80%

Between 25th and 50th

80% - 100%*

50th

100%

Between 50th and 75th

100% - 120%*

75th or above

120%

* If the TRS is above the 25th percentile but below the 50%, or above the 50th
percentile but below the 75th percentile, then the percent of the number
preliminary shares earned will be determined by linear interpolation between the
25th and 50th percentiles and 50th and 75th percentiles, as applicable.

Assume the Trust’s TRS for the Measurement Period is determined to be 20% as of
December 31, 2022.   Participant A’s Preliminary Shares would be multiplied by
the applicable TRS Modifier, with the product being the number of Shares to be
delivered.  In no event shall the total number of Shares delivered exceed 200%
of Participant A’s Base Units.

For example, if Participant A has 354.7 Preliminary Shares, and the Trust’s TRS
places the Trust at the 50th percentile on the Index, Participant A would
receive 354 Shares (and cash for the 0.7 Share).  If the Trust’s TRS places the
Trust at the 24th percentile, Participant A would receive 283 Shares (and cash
for the 0.7 Share).  If the Trust’s TRS places the Trust at the 90th percentile,
Participant A would receive 425 Shares (and cash for the 0.6 Share).

 

 

A - 3



 

 



--------------------------------------------------------------------------------

 

APPENDIX B

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

2020-2022 EQUITY AWARD PROGRAM

 

(Established under the Pennsylvania Real Estate Investment Trust

2018 Equity Incentive Plan)

DEFERRAL ELECTION AGREEMENT*

 

The Pennsylvania Real Estate Investment Trust 2020-2022 Equity Award Program,
effective as of January 1, 2020 (the “Program”), provides a select group of
management or highly compensated employees with the ability to defer a portion
of their compensation earned under the Program.  The purpose of this Deferral
Election Agreement is to allow you to defer the delivery of all or a portion of
the Shares issuable in respect of the Restricted Share Units issued to you under
the Program that are otherwise deliverable to you under the Program until one of
the events selected below occurs.

AFTER YOU SIGN THIS DEFERRAL ELECTION AGREEMENT AND IT IS ACCEPTED BY
PENNSYLVANIA REAL ESTATE INVESTMENT TRUST (THE “TRUST”), YOU MAY NOT REVOKE IT
AFTER JUNE 30, 2022.  IF YOU DECIDE SUBSEQUENTLY TO CHOOSE A LATER DELIVERY
DATE, YOU MUST SUBMIT A NEW DEFERRAL ELECTION AGREEMENT AT LEAST 12 MONTHS PRIOR
TO YOUR ORIGINAL DELIVERY DATE AND YOUR NEW DELIVERY DATE MUST BE AT LEAST FIVE
YEARS AFTER YOUR ORIGINAL DELIVERY DATE.  YOU MAY NOT, UNDER ANY CIRCUMSTANCES,
ACCELERATE THE DELIVERY OF YOUR SHARES AFTER THIS DEFERRAL ELECTION AGREEMENT
HAS BECOME EFFECTIVE (OTHER THAN AS A RESULT OF AN UNFORESEEABLE EMERGENCY, IF
ELECTED BELOW).

You need only complete this Deferral Election Agreement if you wish to defer the
delivery of Shares that become deliverable to you under the
Program.  Capitalized terms in this Deferral Election Agreement are defined in
the Program.

1.Participation Election

☐

I hereby elect to defer under the terms of the Program the delivery of ______%
[insert any whole percentage from one to 100 percent, inclusive] of the Shares
that may become deliverable to me in respect of my Restricted Share Units under
the Program, less any Shares necessary to satisfy any applicable FICA and/or
FUTA tax withholding obligations.

 

*  Because of the complexities involved in the application of federal, state and
local tax laws to specific circumstances and the uncertainties as to possible
future changes in the tax laws, you should consult your personal tax advisor
regarding your own situation before completing this Deferral Election Agreement.



 

B- 1

 

--------------------------------------------------------------------------------

 

2.Delivery Date Election

I hereby elect to have the Trust deliver the percentage set forth above of the
Shares that may become deliverable to me in respect of my Restricted Share Units
under the Program upon the following event [check only one box]:

 

☐

(A)On the 10th calendar day after my separation from service from the Trust’s
controlled group of entities (the date which is six months after such separation
from service if I am a “specified employee” at that time – see Section 4(g) of
the Program).

 

☐

(B)On the following date: ___________ __, 20__ [must be after December 31,
2023].

 

☐

(C)Upon the earlier of the 10th calendar day after my separation from service
(as described in event (A) above) or the following date:  ___________ __, 20__
[must be after December 31, 2023].

 

3.Acceleration in the Event of an Unforeseeable Emergency

 

In addition to the election I made in 2 above, if I check the following box, I
also elect to have the Trust deliver Shares, to the extent permitted by
applicable law, to me:

 

☐

Upon an “Unforeseeable Emergency,” as defined in Section 4(g) of the
Program.  (This term is defined quite restrictively in the Internal Revenue
Code.  See the footnote on the previous page regarding consulting with your own
tax advisor before completing this Deferral Election Agreement.)

 

4.Change in Control or Death

 

If a Change in Control or my death occurs before all of the Shares are delivered
to me, such Shares shall be delivered in a single distribution to me or to my
beneficiary(ies) designated in my Beneficiary Designation Form (as applicable)
on the 30th day after such Change in Control (provided that, if the Change in
Control arises from a Business Combination, the Change in Control shall be
deemed to occur on the date of the closing or effectiveness of the Business
Combination, as applicable) or death (as applicable).  In addition, the Trust
may distribute the Shares to me prior to the date selected under Section 2 above
to the extent such delivery is consistent with Section 409A of the Internal
Revenue Code.

 

5.Insufficient Share Possibility

 

Because of the finite number of Shares available under the Pennsylvania Real
Estate Investment Trust 2018 Equity Incentive Plan, I understand that it is
possible that not enough Shares will be available under the Plan to deliver all
of the Shares otherwise required to be delivered to me (or to my
beneficiary(ies)) on the deferral date(s) chosen in 2 and 3 above.  I
acknowledge and agree that in the event that an insufficient number of Shares
are available under the Plan, cash will be delivered to me in lieu of Shares.

 

*   *   *   *   *

B - 2

 

--------------------------------------------------------------------------------

 

By signing this Deferral Election Agreement, I agree to the terms and conditions
of the Program as the Program now exists, and as it may be amended from time to
time (provided that no amendment of the Program will adversely affect my rights
under the Program without my written consent).

 

 

 

Signature of ParticipantDate

 

ACCEPTED:

 

Executive Compensation and Human Resources Committee

of Pennsylvania Real Estate Investment Trust

 

 

By:

 

Date:

 

B - 3

 

--------------------------------------------------------------------------------

 

APPENDIX C

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

2020-2022 EQUITY AWARD PROGRAM

 

(Established under the Pennsylvania Real Estate Investment Trust

2018 Equity Incentive Plan)

 

BENEFICIARY DESIGNATION FORM

 

This Form is for your use under the Pennsylvania Real Estate Investment Trust
2020-2022 Equity Award Program (the “Program”) to name a beneficiary for the
Shares that may be deliverable to you from the Program.  You should complete the
Form, sign it, have it signed by your Employer, and date it.

 

*          *          *          *

 

I understand that in the event of my death before I receive Shares that may be
deliverable to me under the Program, the Shares will be delivered to the
beneficiary designated by me below or, if none or if my designated beneficiary
predeceases me, to my surviving spouse or, if none, to my estate.  I further
understand that the last beneficiary designation filed by me during my lifetime
and accepted by my Employer cancels all prior beneficiary designations
previously filed by me under the Program.

 

I hereby state that ____________________________ [insert name], residing at
________________________________________________________________ [insert
address], whose Social Security number is __________________, is designated as
my beneficiary.

 

 

 

 

Signature of ParticipantDate

 

ACCEPTED:

 

 

[insert name of Employer]

By:

Date:

 

E - 1

 

--------------------------------------------------------------------------------

 

APPENDIX D

 

FTSE Retail REIT Index

(FTSE NAREIT US All Equity REIT Index – Retail Subset)

 

(Component Members as of January 1, 2020)

 

 

 

1.

Acadia Realty Trust

 

2.

Agree Realty Corporation

 

3.

Alpine Income Property Trust Inc

 

4.

American Finance Trust, Inc.

 

5.

Brixmor Property Group Inc.

 

6.

Brookfield Property REIT Inc Class A

 

7.

CBL & Associates Properties, Inc.

 

8.

Cedar Realty Trust, Inc.

 

9.

Essential Properties Realty Trust

 

10.

Federal Realty Investment Trust

 

11.

Four Corners Property Trust, Inc.

 

12.

Getty Realty Corp

 

13.

Kimco Realty Corporation

 

14.

Kite Realty Group Trust

 

15.

Macerich Company

 

16.

National Retail Properties, Inc.

 

17.

Pennsylvania Real Estate Investment Trust

 

18.

Postal Realty Trust, Inc. Class A

 

19.

Realty Income Corporation

 

20.

Regency Centers Corporation

 

21.

Retail Opportunity Investments Corp.

 

22.

Retail Properties of America, Inc. Class A

 

23.

Retail Value, Inc.

 

24.

RPT Realty

 

25.

Saul Centers, Inc.

 

26.

Seritage Growth Properties Class A

 

27.

Simon Property Group, Inc.

 

28.

SITE Centers Corp.

 

29.

Spirit Realty Capital, Inc.

 

30.

STORE Capital Corporation

 

31.

Tanger Factory Outlet Centers, Inc.

 

32.

Taubman Centers, Inc.

 

33.

Urban Edge Properties

 

34.

Urstadt Biddle Properties Inc.

 

35.

Urstadt Biddle Properties Inc. Class A

 

36.

Washington Prime Group Inc.

 

37.

Weingarten Realty Investors

 

38.

Wheeler Real Estate Investment Trust, Inc.

 

 

D - 1

 